 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerit Stainless Steel, Inc. and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW andDonald Larck. Cases 7-CA-15740, 7-CA-15771(1), (2), 7-CA-15931, 7-CA-15987, and7-CA-16120May 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 19, 1980, Administrative LawJudge Bruce C. Nasdor issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and theanswering brief and has decided to affirm the rul-ings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Merit StainlessSteel, Inc., Roseville, Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge: Thisproceeding under Section 10(c) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on May 22 and 23, 1979, at Detroit, Michigan.The order consolidating cases, third amended com-plaint and notice of hearing, alleges that the Respondent,Merit Stainless Steel, Inc., terminated the employment ofDonald Miller, in violation of Section 8(a)(1) and (3) ofthe Act, and demoted Donald Larck, in violation of Sec-249 NLRB No. 79tion 8(a)(3) and (1) of the Act. Also alleged are variousviolations of Section 8(a)(1) of the Act, including, butnot limited to, the institution of previously nonexistentrules in order to undermine union support, threats to ter-minate employees because of their union sympathies, re-scission of benefits because of union support and sympa-thy, and removal of union literature from Respondent'sbulletin board.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the brief filed by Respondent, I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONRespondent is engaged at its Roseville, Michigan,plants, in the processing and slitting of stainless steelproducts. During the fiscal year ending May 31, 1978,which period is representative of its operation during alltimes material herein, Respondent, in the course and con-duct of its business operations, manufactured, sold, anddistributed at its Roseville, Michigan, plants productsvalued in excess of $50,000, of which products valued inexcess of $50,000 were shipped from said plants directlyto points located outside the State of Michigan. Re-spondent maintains another plant in the State of Tennes-see. Respondent's plants located at 28332 Hayes Road,Roseville, Michigan, are the only facilities involved inthis proceeding. I find that the Respondent is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONIt is admitted, and I find, that International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW (hereinafter referred toas the Union), is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESIn late September 1978,2 Donald Miller contacted aunion representative for the purpose of organizing em-ployees at Respondent's plant. Thereafter, on October 26or 27, Herbert A. Zalopany, an International representa-tive and organizer for the Union, met at a cocktaillounge down the street from the plant with DonaldMiller, Donald Larck, Bob Rietman, and David Andrze-jewski. On November 1, Zalopany again met with Millerand Larck. On the following day, November 2, Millerand Larck passed out handbills on their lunch break andafter work. They also signed and distributed union au-thorization cards.Garland Charles Stamey, the shop supervisor, readilyadmits his knowledge of the fact that both Miller andLarck were handbilling.' Although, on the record, counsel for the General Counsel assured mehe would file a convincing brief, he apparently decided that the case didnot merit a brief.2 All dates are in 1978 unless otherwise indicated MERIT STAINLESS STEEL, INC.467Record testimony elicited from Bernard Cipa, vicepresident of Respondent, and Raymond Hood, supervisorof engineering for Fisher Body, sets forth Respondent'sproduction problems in fulfilling its contractual obliga-tion to Fisher Body, a Division of General Motors. Re-spondent textures a blank of stainless steel, which it fur-nishes to Fisher Body to be used in the Cadillac, ElDorado, Biarritz. It utilizes a particular machine for thisoperation which the layman would call a polishing ma-chine, although Hood, an expert in this regard, wouldnot characterize it as such. For purposes of simplicity Iwill refer to it simply as "the machine." According tothe record testimony, this contract between Respondentand Fisher Body was Respondent's largest and most lu-crative contract.In mid-December 1978, the record is clear, Respond-ent's production process was stymied. Fisher Body as-signed Hood to Respondent's plant so that he could at-tempt to get this machine in working order. All the wit-nesses, including Larck, were in agreement that the ma-chine was breaking down practically every day.Larck had been employed by Respondent on a prioroccasion; he quit and went to work for Otis Elevator.After being laid off from Otis Elevator, he approachedStamey and requested that he be rehired to any positionfor approximately I-year duration because he was on thewaiting list to be hired at Haughton Elevator. Larck tes-tified that he quit Respondent the first week in April1978, prior to his scheduled vacation, and commenced towork at Haughton Elevator the following Monday.Larck was rehired 2-1/2 months later in a production joband gradually worked from time to time with CarlBender as a maintenance helper on the machine. WhenBender retired, Larck replaced him in full-time mainte-nance on the machine. He worked with Joseph Las-kowski, a foreman, and Roger Stinbrink, the machine op-erator. Miller worked on this machine and also otherequipment.Hood testified that the machine was in a very sad stateof affairs. According to Hood the reason was that theyjust could not keep the machine in operation. During a4-week period in December, and probably early January,Hood spent 8 to 15 hours a day in the plant attemptingto rebuild and service the machine. He testified that,based on his observation of maintenance procedures, themaintenance department in his opinion lacked expertise.Hood testified that the problems with the machine werecaused specifically by Larck, Laskowski, and Stinbrink.Although he did not initially know the names of the indi-viduals, he identified them in a lineup procedure. Hoodtestified that he apprised management of the fact that hethought the maintenance people were not treating themachine as it should be treated.Larck recalled that he and Miller were working on themachine in October 1978. According to his testimony hewas advised by James Golden, president of Respondent,that if he and Miller did not have the machine "put to-gether" within 3 days they would no longer have theirjobs. After 5 days he and Miller advised Golden thatthey could not get it done, and it was impossible to havethe job done in less than 2 weeks. Larck testified that,upon completion, Golden told him and Miller theyshould feel proud of themselves because they had done avery fine job.On or about January 6, 1979, Larck, Laskowski, Stin-brink, and Dave Sarocka were working on the machine.They found it necessary to disassemble a part of the ma-chine and they had a difficult time removing a nut whichhad, in the words of Larck, "messed up the threads."After putting new bearings in the machine and reassem-bling it, replacing all the parts, Larck and the others no-ticed that there was a part lying on the floor which hadbeen left out after the machine had been completely reas-sembled. According to Larck, Laskowski asked him ifhe, Larck, thought that the part should be put back inand Larck responded that he did not believe it was nec-essary and they agreed they may as well leave it out.The machine again failed and production came to ahalt.As stated earlier, Hood identified Larck, Laskowski,and Stinbrink in a "line-up" as the maintenance employ-ees who were responsible for the malfunctions and prob-lems on the machine.3Later in the day on January 6,1979, Larck met with James Golden, president of Re-spondent, and Bernard Cipa, vice president. At the meet-ing, which was initiated by Larck, Golden advised Larckthat he was being transferred from maintenance into pro-duction because Golden felt that he was not competentto perform maintenance work. Indicative of his lack ofqualifications was the incident that had occurred on themachine when the part was left out. According to Cipa,who was present at the time, Larck stated that he wasnot capable of knowing the components or what wasnecessary or not necessary to the machine. Furthermore,according to Cipa, Larck stated he did not have techni-cal knowledge, schooling, or training to be classified as amaintenance man. Although the transfer is a lateral onein the sense that the pay is the same, Larck testified thathe earned less money because he worked less hours as aproduction employee. He denied admitting to Golden alack of competency or knowledge.Larck admitted that Laskowski, his foreman, criticizedhim in that he "messed up" and for other failings in hismaintenance work. Larck testified that Laskowski's criti-cisms were made jokingly. Larck admits that he under-stood Hood was present to supervise the production onthe machine and that he engaged in several discussionswith Hood as to how to improve production efficiencyand to keep the machine functioning.On January 6, the day when Larck was working onthe machine, he was accompanied in his work by threeother employees. Laskowski, the foreman, was the onlyindividual who was in the maintenance department. Theother employees, Sarocka and Stinbrink, were produc-tion employees. Therefore, there was no need to transferthem into the production department because they werealready in that status.Donald Miller was hired by Respondent in April 1978.His supervisor was Garland Charles Stamey, the shop su-pervisor.Miller's version of the termination is as follows. Hewas on his way to the maintenace department to getI Apparently Sarocka did not regularly work on the machine.MERIT STAINLESS STEEL, INC. 467 46XDE CISIONS OF NATIONAL LABOR RELATIONS BOARDsome tools, when he observed Stamey standing at thetimeclock with his arms folded and smiling. Miller testi-fied he went up to Mr. Stamey and said, "Seeing that wehave to wear safety equipment such as a hard hat, howabout you?" According to Miller, Stamey told him hewas fired and Miller asked the reason. Stamey respondedthat he did not like the way Miller parted his hair. Millerwent to the timeclock, punched his card, and, as he waswalking out, Stamey told him to return the vest he waswearing because it was company property.Stamey's version is as follows. He was standing in thebreak area when Miller came up to him and said, "Getyour fucking hard hat on." Stamey responded, "What?"Miller allegedly repeated the comment. Stamey testified,"I said, Miller pack it in your ass if you don't like what Iam doing. Get the hell out." Miller inquired, did thatmean he was fired and Stamey responded, "Take it anydamn way you want." Miller then walked to the time-clock, punched his card, and went out the door. No oneelse was present during the exchange.A few days after November 7, the date of Miller's sep-aration, he returned to the plant and spoke to Cipa. Hetold Cipa that he thought he had gotten a bad deal fromStamey, and Cipa advised him that there was nothing he,Cipa, could do. He told Miller that Golden was in Ari-zona and that he should come back to the plant andspeak to Golden when he returned. Miller admits thatthereafter he returned to the plant parking lot for unionliterature but he never went into the plant to talk toGolden. There is evidence in the record which is uncon-troverted that Golden had an open door policy so thatemployees were able to discuss grievances or problems.Larck testified that he, himself, utilized this policy whenhe was transferred. Other individuals testified similarly.Alleged Violations of Section 8(a)(l)Miller testified initially that he and Larck were told byStamey that because they were organizing they lost allof their previous benefits; that is, the trip to Las Vegasand a 50-cent bonus. He testified further that those eligi-ble for the 50-cent bonus had to have been with theCompany for 8 years, and those eligible for the trip toLas Vegas had to be at the Company for I year. At thispoint in time, Miller testified he had been employed withRespondent 7 months. Later, he testified that he andLarck were told by Stamey that all of the employees losttheir benefits.Larck testified that Stamey told him and Miller that heheard they were trying to organize the plant. Accordingto Larck, Stamey told them, if they continued to try toorganize a union in the shop, they would lose their LasVegas trip and 50-cent-an-hour bonus. Miller testified itwas his opinion that he and Larck were singled out be-cause Stamey thought that they were not doing the ca-pacity of work required and Stamey thought they weregetting away with a lot of things that he himself couldnot get away with. These alleged threats, according tothe testimony, occurred in October 1978.David Andrzejewski, a witness called by counsel forthe General Counsel, testified that he attended the unionmeetings, signed an authorization card, and passed outunion literature on the parking lot after work in the samemanner as Miller and Larck. He also testified that he wassent on the Las Vegas trip and the Florida trip by theCompany, in view of the fact that he met the -year em-ployment status criteria.Andrzejewski testified that no one ever told him thathe would lose his bonus or any other benefits. Accordingto him, this was rumored about the plant.Andrzejeswki testified further that there were verbalrules in the plant which were communicated from timeto time; for example, a rule to wear a hardhat and var-ious safety rules.Andrzejewski, who has been with the Company 4years, and is presently still employed there, testified thatRespondent was aware of his union activity. Accordingto his testimony, a supervisor, Tofey, sometime in No-vember 1978, discussed the Union with him, and Andrze-jewski made no bones about the fact that he was proun-ion. This is not alleged as a violation in the complaintand counsel for the General Counsel on the record spe-cifically stated that he is not asking for any remedy inthis regard.Golden testified regarding the trip. Prior to Christmas1977, he held a meeting in which he stated that businesshad been good and he wanted to share it with the peopleand therefore he was instituting a bonus system and wasgoing to give them a gift. At this general meeting he ex-plained that there was a place in Florida he was going tosend the groups of employees on a weekly basis, and payfor their air fare and money to rent an automobile. Ac-cording to Golden, he made a point that this was a giftwhereas the 50-cent bonus belonged to the employees-itwas their money. These trips were given I year to Flor-ida and I year to Las Vegas.Employee Christopher Tye, who has been employedby Respondent since September 1977, was called as awitness by the General Counsel. He signed a union card,served on the Union's organizing committee, and distrib-uted union literature and pamphlets. He also postedunion literature on the Company's bulletin board. Ac-cording to Tye, there were two bulletin boards situatedon either side of the timeclock, their size approximately2 by 3 feet. Tye testified that state safety rules, envelopescontaining employees' insurance forms, cartoon strips,baby pictures, and lost articles notices were posted onthese bulletin boards. Tye testified that he knew of norule against posting anything on the bulletin board, nordid he ever ask permission to post on the bulletin board.As stated earlier, Tye posted a notice on the bulletinboard around November 12 and it stayed up for theentire shift, but was taken down somewhere between 6and 6:25 a.m. Several days after November 12, Tyeposted union literature again; this time it was a differentnotice. This stayed on the bulletin board from about Io'clock in the morning until 6:15. According to Tye, itwas taken down by a rank-and-file employee and thenreposted. Tye testified, although he did not pinpoint thetime, that on one occasion he saw Charles Stameyremove union literature from the bulletin board.Tye also testified that, after Miller had been terminat-ed, he saw Miller on the parking lot sometime aroundthe end of November or early December 1978, sitting inhis car. According to Tye, he was on his way out for MERIT STAINL.ESS STEEL. INC.469lunch and Charles Stamey was standing at the door ap-proximately 2 feet from him. Tye testified that Stameypointed to Miller and said that he was the guy that start-ed all the trouble, "He is the guy that took 'your' bene-fits away." Tye testified that he was married on January11, and the next day he went to Charles Stamey for thepurpose of borrowing some money. He had received a$100 advance sometime in the past. On this occasion, hewas advanced $300. On January 15, 1979, Tye and ap-parently all employees were given a set of work ruleswith a cover letter, for which they had to sign a receipt.The cover letter related that in the future $100 will beconsidered the maximum pay advance available only toemployees with a minimum of 6 months of service, and agood work record.Donald Miller testified, as Andrzejewski did that,when the Company wanted to impose rules they werenever published, but were verbally communicated.Larck also testified that there were verbal rules in ex-istence which had been communicated to the employees.He gave as examples that the Company would not allowsmoking marijuana, or drinking beer at lunchtime. Larckalso related his testimony as to the written set of work-ing rules and compared them to the rules he had remem-bered which were in the past verbally communicated. Hegave examples, again, drinking at lunchtime, failure toobey traffic rules, speeding, parking, safety cap and steel-toed shoes. Joseph Laskowski testified to have "writtenup" an employee for coming in late because this was aviolation of a verbal rule.Conclusions and AnalysisI am convinced by the preponderance of the evidencethat Respondent's motivation for transferring Larck wasnot union animus but purely a decision based on businessconsiderations. Larck's transfer was lateral, in that he re-ceived the same hourly rate, although he testified heearned less money because he worked less hours. Hoodidentified Larck as one of the individuals responsible forthe costly interruptions in production on this machine. Ifully accept the testimony of Respondent's witnesses asto the reason Larck was transferred. There were noother employees to be transferred. I also credit Cipa, thatLarck recognized and admitted his lack of knowledgeand skill in maintenance work.The record accurately reflects that Miller was indeeda disgruntled and dissatisfied employee.4Early in hiscareer at the Company he began complaining that hewas not given enough raises and Stamey was givingraises to his, Stamey's, buddies. It was generally knownthat Stamey had a short fuse or a quick temper. I com-pletely credit Stamey's version and discredit Miller's ver-sion of what occurred on November 7, 1978. According-ly, in my opinion, Miller was fired for insubordination al-though in accepting Stamey's account it would seem thatMiller was not actually told to punch his timecard. Itdoes not matter; the result is the same. It may be conjec-ture, but based on the totality of the record, includingthe personalities involved, I think if Miller had backeddown and perhaps apologized he might still be working4 1t.t ippC;IrCd t C \aI/ 0Ia ohc n AICd -tdIldfor Respondent. What is not conjecture and is supportedby the record is that Cipa, Respondent's vice president,advised Miller to return to the plant, and discuss his ter-mination with Golden, the president. It is equally clearthat, thereafter, Miller appeared on the premises of theparking lot, but did not see fit to approach Golden.My conclusions with respect to Larck and Miller arealso based on the record evidence and testimony of otheremployees, who were known to be equally prounion, andas active as Larck and Miller, but were in no way threat-ened, harassed, or penalized.Alleged Violations of Section 8(a)(l)Stamey, whom I consider a credible witness, did nottestify with respect to alleged threats made by him toMiller and Larck. There is no record denial. Therefore,Miller's and Larck's testimony stands unrefuted in therecord. Accordingly, I conclude that Respondent, by itsagent Stamey, threatened Larck and Miller with rescis-sion of employment benefits because of their union sym-pathies and activities. Tye's testimony regarding Sta-mey's comments, which is undenied, is without nexus tounion activity, although I think it can be inferred.With reference to the allegation of the complaint thatStamey threatened to terminate the employment of sev-eral employees, there is an incident involving Larck,Stamey, and Miller. According to Miller's testimonythere was an altercation with Stamey. Larck was also in-volved. Miller told Stamey that he, Stamey, better playit by the book. Stamey allegedly responded that beforethe day was out he would have Miller's and Larck's job.There is no connection or reference whatsoever to unionorganizational efforts or sympathies playing any part inthis comment. Accordingly, I conclude that this allega-tion is without merit.Larck testified on direct examination that he waswarned he would lose his job "if you did not have thework done." This obviously has nothing to do withunion activity. I conclude that this statement is not viola-tive of the Act.The record is devoid of any testimony by Stamey withrespect to the bulletin board allegation. There is evi-dence in the record that oil one occasion Stanley wasseen removing union literature from a bulletin board.There is also evidence that a rank-and-file employee wasseen removing union literature from the bulletin board.There is no testimony that anyone talked to Stanleyabout posting literature on the bulletin board nor is thereany evidence that the Company had a rule or implement-ed one with respect to posting written matter on the bul-letin board. There is evidence that the union literaturewas reposted and for all this record reflects it nia stillbe on the bulletin board. Therefore, because of the isolat-ed nature of this incident, I will recommend that this al-legation be dismissed.As to the promulgation of written rules, I conclude,based on the weight of credible evidence, including testi-mony by the General Counsel's own witnesses. that thesewere preexisting rules. Nor is there any eidence in therecord that the purpose of their codification was basedon any union considerations. The Union has been certi-fied to represent the employees, and as the certified rep-MERIT STAINLESS STEEL. INC~~~~~~~~~~~~~. 6 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative it has a right to ask the employer to negoti-ate, regarding any rule or rules that may give the Unionor the employees a problem. This allegation is withoutmerit.I do not find that Respondent violated the Act by in-stituting a monetary limit of $100 on employee pay ad-vances. Simply because one employee on the eve of hishoneymoon received a $300 pay advance does not sup-port an inference or a finding that the limitations of $100is based on any union considerations. I recommend dis-missal of this allegation of the complaint.With respect to the 50-cent bonus, the evidence re-veals that this has not been withheld. The trips to LasVegas and Florida were in existence for 2 years, notmuch of a past practice, and the record is devoid of anyevidence that they were discontinued because of any an-tiunion consideration. Accordingly, I will recommenddismissal of these allegations.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening employees with rescission of em-ployment benefits because of their union sympathies andsupport, Respondent has committed unfair labor prac-tices in violation of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The other allegations of the complaint are not sup-ported by substantial evidence.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER5The Respondent, Merit Stainless Steel, Inc., Roseville,Michigan, its officers, agents, successors, and assigns,shall:5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-I. Cease and desist from:(a) Threatening employees with rescission of employ-ment benefits because of their union sympathies, support,and activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at it plants located at 28332 Hayes Road, Ro-seville, Michigan, copies of the attached notice marked"Appendix."6Copies of said notice, on forms providedby the Regional Director for Region 7, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted.(b) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with rescissionof employment benefits because of their union sym-pathies, support, or activities.WE WIt.L NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed in Section 7 of theAct.MERIT STAINLESS STEEL., INC.